Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
The amendments have overcome the claim objections, 112(a) rejection, and 112(b) rejections. Hence, they are withdrawn.
Applicant's arguments filed on 12/29/2021 have been fully considered but they are not persuasive.
With regard to claims 20, 26, and 34, applicant argues that the addition of the planar front surface and curved back surface makes the claims novel. The examiner respectfully disagrees. These limitations have been previously rejected in view of Phillips and they are also rejected in the instant office action. See below for details.

Claim interpretation
The independent claims have been amended to include the limitation that the leading end has a second curve, different from the first curve, that curves toward the back surface. According to the annotated Fig. 16 of applicant below, the leading end (308) has a relatively sharp edge, which means it has a curve with a very small radius. Further away from the leading edge, there is another curve with another sharp turn. Hence, applicant’s interpretation of a “curve” is very liberal, meaning, in applicant’s interpretation, a curve can be a sharp edge or turn with a very small radius.

    PNG
    media_image1.png
    687
    769
    media_image1.png
    Greyscale

Annotated Fig. 16 of applicant

Claim Objections
Claim 34 is objected to because of the following informalities: remove “region” in the last paragraph to match the rest of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-23, 25-29, 33-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 4,664,593), referred to hereafter as Hayashi in view of Phillips (US 3,697,193), and Evans et al. (U.S. 5,215,441), referred to hereafter as Evans, and Steinbach (U.S. 1,117,103).
With regard to claim 20, Hayashi discloses a propeller blade (10) configured to be attached to a hub (3), the propeller blade comprising: a body, the body comprising: a base at an end close to the hub; an upper end at an end further away from the hub; a front surface extending between a leading end and a trailing end of the body; and a back surface, the back surface being the high positive pressure surface of the body (Fig. 3), wherein, the upper end has a first width between the leading end and the trailing end; the base has a second width between the leading end and the trailing end (Fig. 3), the trailing end has a first curve that curves toward the back surface; the leading end has a second curve that curves toward the back surface (Fig. 3, see claim interpretation above with regard to the interpretation of a curve). Hayashi doesn’t appear to explicitly disclose that the front surface of the body is planar in a single plane, the back surface is curved and does not extend in a single plane between the leading end and the trailing end, and that the first width is greater than the second width. Furthermore, Hayashi is silent about the details of the first and second curves and doesn’t appear to explicitly disclose that the second curve is different from the first curve. Furthermore, Hayashi doesn’t appear to explicitly disclose that a portion close to the leading end region is thinner than a portion close to the trailing end region.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the propeller blade of Hayashi with the teachings of Phillips and make a planar front surface extending laterally between the leading end and the trailing end in a single plane; and a curved back surface extending laterally between the leading end and the trailing end, the back surface being the high positive pressure surface of the body, wherein the back surface of the body does not extend in a single plane between the leading end and the trailing end of the body, in order to obtain the advantages noted above, as both references and the claimed invention are directed to propeller blades. Such a modification will have the predictable results of propelling fluids and has a reasonable expectation of success as demonstrated by Phillips.

With regard to the first width being greater than the second width, Evans, which is in the same field of endeavor of propeller blades with tippets, teaches a propeller blade (Fig. 1) having a blade body (14) with a tippet (21) which extends over the back surface of the blade. Evans further teaches that the upper end has a first width laterally between the leading end region and the trailing end region; the base has a second width laterally between the leading end region and the trailing end region, the first width being greater than the second width, or in other words, the lateral width between the leading edge and the trailing edge is greater at the upper end than at the base (see Fig. 1 and 2 and the increasing lateral width from the base to the upper end (blade tip)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the decreased lateral distance of Evans with the propeller blade of Hayashi, to yield the predictable result of having a blade to move and propel fluid. 

With regard to the second curve being different from the first curve, Phillips, which is in the same field of endeavor of blades, teaches a propeller blade with a body, base and upper ends, and leading (20) and training (18) ends (Fig. 3, 4) and further teaches that the trailing end region has a first curve that curves toward the back surface, and the leading end region has a second curve, different from the first curve, that curves toward the back surface (see 18 in Fig. 3 and 4, see 34 in Fig. 5, and see 38 and 40 in Fig. 6). Phillips teaches that these designs have advantages, for example it reduces the presence of any "rotational acceleration" of the fluid medium over the upper 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to, when looking for the curves of the leading and trailing edges of Hayashi, to combine prior art elements according to known methods, namely the second curve being different from the first curve as taught by Phillips, with the blade of Hayashi, to yield predictable results of propelling fluid through the blades, and moreover, in order to obtain the advantages noted above. Such a modification will have the predictable results of propelling fluids and has a reasonable expectation of success as demonstrated by Phillips.

With regard to a portion close to the leading end region being thinner than a portion close to the trailing end region, Steinbach, which is in the same field of endeavor of propeller blades with tippets at their radial ends, teaches a propeller blade (11) with a tippet (13) curving away from the body of the blade where the blade body is constructed such that a portion close to the leading end region being thinner than a portion close to the trailing end region (see in Fig. 1 and 2 that the trailing edge has a greater radial length, that greater radial length trailing edge is shown in Fig. 3-5 having a greater thickness).  


With regard to claim 21, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller blade of claim 20 (as set forth above), and further discloses that the leading end of the body is longer than the trailing end of the body (Hayashi, see annotated Fig. 1 and 3. and Col. 2; lines 26-29); and the propeller blade further comprises: an inlet diameter defined by the leading end of the body as the propeller blade rotates around the hub to which the propeller blade is attached during use (Hayashi, Fig. 3, the propeller has an inlet diameter defined by the leading end region of the body by virtue of having a leading end as the propeller blade rotates around a hub to which the propeller blade is attached during use); and an outlet 

With regard to claim 22, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller blade of claim 21 (as set forth above), and further discloses a tippet (Hayashi, 12 and 15) extending from the upper end of the body to a top end, the tippet extending between a leading end and a trailing end (Hayashi, Fig. 3), the tippet overhanging the back surface of the body (Hayashi, Fig. 3, Col. 2; lines 11-13) so as to form a channel extending between the leading end and the trailing end of the tippet (Hayashi, see the arrows in Fig. 3), the channel having a curve extending between the top end of the tippet and the upper end of the body along a lateral length of the tippet (Hayashi, Fig. 3), a radius of curvature of the curve varying along the lateral length of the tippet (Hayashi, Fig. 3), the tippet being shaped such that when the propeller blade rotates around the hub during use, the tippet: draws fluid from within the inlet diameter radially inward toward an axis of rotation (Hayashi, Fig. 3), the fluid entering the channel along the lateral length of the tippet as well as along the leading end of the tippet, and redirects the fluid from an inward direction to an axial direction that is generally parallel to the axis of rotational axis so as to expel the fluid within the outlet diameter (Hayashi, Col. 2; lines 29-34).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 22 is directed to an apparatus and must be distinguished from the 

    PNG
    media_image2.png
    349
    361
    media_image2.png
    Greyscale

Annotated Fig. 1 of Hayashi


    PNG
    media_image3.png
    651
    712
    media_image3.png
    Greyscale

Annotated Fig. 3 of Hayashi

With regard to claim 23, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller blade of claim 22 (as set forth above), and further discloses that when the propeller blade is radially attached to the hub and the hub is rotated in the fluid about the rotational axis, the fluid exerts a first Bernoulli force on the front surface of the body that is greater than a second Bernoulli force exerted by the fluid on the back surface of the body due to the back surface being curved and the front surface being planar.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 23 is directed to an apparatus and must be distinguished from the 

With regard to claim 25, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller blade of claim 22 (as set forth above), and further discloses that the tippet configured to curve from the body in a direction generally away from the front surface and toward the back surface (see annotated Fig. 1 and 3 of Hayashi); and a distance the tippet extends away from the front surface proximate the leading end of the body is less than a distance the tippet extends away from the front surface proximate the trailing end of the body (see annotated Fig. 1 and 3 of Hayashi).

With regard to claim 26, Hayashi discloses a propeller comprising: a hub (3) having a rotational axis (Fig. 1); and a plurality of blades (10) extending radially outward from the hub (Fig. 1, 3), each blade of the plurality of blades comprising: a body, comprising: a base at an end close to the hub; an upper end at an end further away from the hub (Fig. 1, 3); a front surface (see annotated Fig. 3), extending between a leading end and a trailing end; a back surface (see annotated Fig. 3), the back surface 

With regard to the planar front surface and curved back surface, Phillips, which is in the same field of endeavor of propeller blades, teaches a propeller blade with a body 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the propeller blade of Hayashi with the teachings of Phillips and make a planar front surface extending laterally between the leading end and the trailing end in a single plane; and a curved back surface extending laterally between the leading end and the trailing end, the back surface being the high positive pressure surface of the body, wherein the back surface of the body does not extend in a single plane between the leading end and the trailing end of the body, in order to obtain the advantages noted above, as both references and the claimed invention are directed to propeller blades. Such a modification will have the predictable results of propelling fluids and has a reasonable expectation of success as demonstrated by Phillips.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the decreased lateral distance of Evans with the propeller blade of Hayashi, to yield the predictable result of having a blade to move and propel fluid. 

With regard to the second curve being different from the first curve, Phillips, which is in the same field of endeavor of blades, teaches a propeller blade with a body, base and upper ends, and leading (20) and training (18) ends (Fig. 3, 4) and further teaches that the trailing end region has a first curve that curves toward the back surface, and the leading end region has a second curve, different from the first curve, that curves toward the back surface (see 18 in Fig. 3 and 4, see 34 in Fig. 5, and see 38 and 40 in Fig. 6). Phillips teaches that these designs have advantages, for example it reduces the presence of any "rotational acceleration" of the fluid medium over the upper surface, “down-wash” is reduced to a minimum by virtue of the upper surface being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to, when looking for the curves of the leading and trailing edges of Hayashi, to combine prior art elements according to known methods, namely the second curve being different from the first curve as taught by Phillips, with the blade of Hayashi, to yield predictable results of propelling fluid through the blades, and moreover, in order to obtain the advantages noted above. Such a modification will have the predictable results of propelling fluids and has a reasonable expectation of success as demonstrated by Phillips.

With regard to a portion close to the leading end region being thinner than a portion close to the trailing end region, Steinbach, which is in the same field of endeavor of propeller blades with tippets at their radial ends, teaches a propeller blade (11) with a tippet (13) curving away from the body of the blade where the blade body is constructed such that a portion close to the leading end region being thinner than a portion close to the trailing end region (see in Fig. 1 and 2 that the trailing edge has a greater radial length, that greater radial length trailing edge is shown in Fig. 3-5 having a greater thickness).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known 

It is noted that while features of an apparatus may be recited either structurally or functionally, claim 26 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.II.  The recitations of claim 26 with regard to the functions of the tippet attempt to define the invention by what it does rather than what it is. Hayashi discloses all of the claim elements of the current invention, including the tippet, and is capable of performing the recited functions, such as draw fluid radially inward toward the hub from a radial inlet flow that enters the 

With regard to claim 27, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 26 (as set forth above), and further discloses that each of the plurality of blades further comprises an inlet diameter defined by the leading end of the body as the plurality of blades rotate around the hub to which the plurality of blades are attached during use (Hayashi, Fig. 3, the propeller has an inlet diameter defined by the leading end region of the body by virtue of having a leading end as the propeller blade rotates around a hub to which the propeller blade is attached during use); and an outlet diameter defined by the trailing end of the body as the plurality of blades rotate around the hub during use, the outlet diameter being smaller than the inlet diameter (Hayashi, Fig. 3, the propeller has a an outlet diameter defined by the trailing end region of the body by virtue of having a trailing end as the propeller blade rotates around the hub during use).

With regard to claim 28, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 27 (as set forth above), and further discloses that when each of the plurality of blades rotate around the rotational axis of the hub during use, each tippet draws fluid from the radial inlet flow within the inlet diameter radially inward toward the rotational axis and redirects the fluid from a radially inward direction to an axial direction that is generally parallel to the rotational axis so as to expel the fluid within the outlet diameter (Hayashi, see fluid flow in the annotated Fig. 3).


With regard to claim 29, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 28 (as set forth above), and further discloses that the radial inlet flow extends radially beyond the inlet diameter (Hayashi, see fluid flows in annotated Fig. 3); and during use, the plurality of blades draws the fluid of the radial inlet flow radially inward toward the hub from radially beyond the inlet diameter.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 29 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.II.  The recitations of claim 29 

With regard to claim 33, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 26 (as set forth above), and further discloses that for each blade, a distance the tippet extends away from the front surface proximate the leading end of the tippet is less than a distance the tippet extends away from the front surface proximate the trailing end of the tippet (Hayashi, see annotated Fig. 3).

With regard to claim 34, Hayashi discloses a propeller comprising: a hub (3) having a rotational axis; and a plurality of blades (10) extending radially outward from the hub, each blade of the plurality of blades comprising: a body having a base coupled to the hub and extending radially outward from the hub to an upper end (Fig. 3), the body comprising: a base; an upper end; a front surface (see annotated Fig. 3 of Hayashi) extending between a leading end and a trailing end of the body; a back surface opposite the front surface, the back surface of the body being a high positive pressure surface of the body; wherein the upper end has a first width between the leading end and the trailing end; the base has a second width between the leading end and the trailing end (Fig. 3), the trailing end has a first curve that curves toward the back surface; the leading end has a second curve that curves toward the back surface (Fig. 3, see claim interpretation above with regard to the interpretation of a curve), and a tippet (12 and 15) comprising a front surface and an opposing back surface respectively 

With regard to the planar front surface and curved back surface, Phillips, which is in the same field of endeavor of propeller blades, teaches a propeller blade with a body comprising a base, upper end, front surface, back surface, leading end (20), and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the propeller blade of Hayashi with the teachings of Phillips and make a planar front surface extending laterally between the leading end and the trailing end in a single plane; and a curved back surface extending laterally between the leading end and the trailing end, the back surface being the high positive pressure surface of the body, wherein the back surface of the body does not extend in a single plane between the leading end and the trailing end of the body, in order to obtain the advantages noted above, as both references and the claimed invention are directed to propeller blades. Such a modification will have the predictable results of propelling fluids and has a reasonable expectation of success as demonstrated by Phillips.

With regard to the first width being greater than the second width, Evans, which is in the same field of endeavor of propeller blades with tippets, teaches a propeller 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the decreased lateral distance of Evans with the propeller blade of Hayashi, to yield the predictable result of having a blade to move and propel fluid. 

With regard to the second curve being different from the first curve, Phillips, which is in the same field of endeavor of blades, teaches a propeller blade with a body, base and upper ends, and leading (20) and training (18) ends (Fig. 3, 4) and further teaches that the trailing end region has a first curve that curves toward the back surface, and the leading end region has a second curve, different from the first curve, that curves toward the back surface (see 18 in Fig. 3 and 4, see 34 in Fig. 5, and see 38 and 40 in Fig. 6). Phillips teaches that these designs have advantages, for example it reduces the presence of any "rotational acceleration" of the fluid medium over the upper surface, “down-wash” is reduced to a minimum by virtue of the upper surface being “flat”, and producing increased lift (Col. 2; lines 48-61, and Col. 3; lines 7-36). It is also for ensuring greater stability to the section (Col. 5; lines 47-49). Moreover, a large area 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to, when looking for the curves of the leading and trailing edges of Hayashi, to combine prior art elements according to known methods, namely the second curve being different from the first curve as taught by Phillips, with the blade of Hayashi, to yield predictable results of propelling fluid through the blades, and moreover, in order to obtain the advantages noted above. Such a modification will have the predictable results of propelling fluids and has a reasonable expectation of success as demonstrated by Phillips.

With regard to a portion close to the leading end region being thinner than a portion close to the trailing end region, Steinbach, which is in the same field of endeavor of propeller blades with tippets at their radial ends, teaches a propeller blade (11) with a tippet (13) curving away from the body of the blade where the blade body is constructed such that a portion close to the leading end region being thinner than a portion close to the trailing end region (see in Fig. 1 and 2 that the trailing edge has a greater radial length, that greater radial length trailing edge is shown in Fig. 3-5 having a greater thickness).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the thinner portion close to the leading edge of Steinbach with the propeller blade of Hayashi, to yield the predictable result of having a blade to move and 

With regard to claim 35, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 34 (as set forth above), and further discloses that the back surface of the tippet of each blade is shaped such that upon rotation of the propeller in a fluid, each tippet draws fluid radially inward toward the hub from a radial inlet flow that enters the channel along the top end of the tippet as well as along the leading end of the tippet and redirects the fluid in an axial direction so as to expel the fluid as an outlet flow that is parallel to the rotational axis, such that fluid is concurrently drawn into the propeller along a first leading edge of the body and the top end of the tippet acting as the second leading edge.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 35 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." A claim containing a “recitation with respect to the 

With regard to claim 37, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 34 (as set forth above), and further discloses that for each blade, a radial distance between the rotational axis of the hub and the top end of the tippet is greater at the leading end than at the trailing end (Hayashi, see annotated Fig. 1 and 3. and Col. 2; lines 26-29).

With regard to claim 38, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 34 (as set forth above), and further discloses that for each propeller blade, a radial distance between a rotational axis of the hub and the top end of the tippet progressively increases from the trailing end to the leading end (Hayashi, see annotated Fig. 1 and 3. and Col. 2; lines 26-29).

With regard to claim 39, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 34 (as set forth above), and further discloses that the propeller is rotated in a fluid about the rotational axis, the fluid exerts a first Bernoulli force on the front surface of the body that is greater than a second Bernoulli 
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 39 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.II.  The recitations of claim 39 attempt to define the invention by what it does rather than what it is. Hayashi discloses all of the claim elements of the current invention and is capable of performing the recited functions.
--------------------------------------------------------------------------------------------------------------------
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 4,664,593), referred to hereafter as Hayashi in view of Phillips (US 3,697,193), and Evans et al. (U.S. 5,215,441), referred to hereafter as Evans, and Steinbach (U.S. 1,117,103), as applied to claim 26 above, and further in view of Khan (US 2007/0217917).
With regard to claim 30, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 26 (as set forth above), but doesn’t disclose that the radius of curvature of the second curve proximate the leading end of the body is less than the radius of curvature of the first curve proximate the trailing end of the body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the first and second radius of curvature of Khan with the blade of the combination of Hayashi, Evans, Phillips, and Steinbach, to yield predictable results of moving fluid with a blade. This modification also eliminates the disadvantages attendant with the airfoil orientation of prior art.
--------------------------------------------------------------------------------------------------------------------
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 4,664,593), referred to hereafter as Hayashi in view of Phillips (US 3,697,193), and Evans et al. (U.S. 5,215,441), referred to hereafter as Evans, and Steinbach (U.S. 1,117,103), as applied to claim 26 above, and further in view of Leblanc et al. (US 2005/0249578), referred to hereafter as Leblanc.
With regard to claim 30, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 26 (as set forth above), but doesn’t disclose 
However, Leblanc, which is in the same field of endeavor of blades, teaches a blade with a body comprising a base, upper end, front surface, back surface, leading end (20), and training end (18) and further teaches that the radius of curvature of the second curve proximate the leading end of the body is less than the radius of curvature of the first curve proximate the trailing end of the body (see the leading end 46 and trailing end 47 in Fig. 3, 5, and note how sharp 46 is compare to 47. Also note that, similar to Phillips, Leblanc teaches a planar front surface and a curved back surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the first and second radius of curvature of Leblanc with the blade of the combination of Hayashi, Evans, Phillips, and Steinbach, to yield predictable results of moving fluid with a blade. 
--------------------------------------------------------------------------------------------------------------------
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 4,664,593), referred to hereafter as Hayashi in view of Phillips (US 3,697,193), and Evans et al. (U.S. 5,215,441), referred to hereafter as Evans, and Steinbach (U.S. 1,117,103), as applied to claim 26 above, and further in view of Kolecki (US 4,451,208), or Parker et al. (US 2009/018088), referred to hereafter as Parker, or Rhomberg (US 3,333,817).
With regard to claim 30, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 26 (as set forth above), but doesn’t disclose 
However, Kolecki, Parker, and Rhomberg, which are in the same field of endeavor of blades, teach a blade with a body comprising a base, upper end, front surface, back surface, leading end (20), and training end (18) and further teach that the radius of curvature of the second curve proximate the leading end of the body is less than the radius of curvature of the first curve proximate the trailing end of the body (see Fig. 1 of Kolecki, Fig. 4I, 4H, 4G of Parker, and the blade on the left of Fig. 3 of Rhomberg).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the first and second radius of curvature of Kolecki, or Parker, or Rhomberg, with the blade of the combination of Hayashi, Evans, Phillips, and Steinbach, to yield predictable results of moving fluid with a blade.
--------------------------------------------------------------------------------------------------------------------
Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (US 4,664,593), referred to hereafter as Hayashi in view of Evans et al. (U.S. 5,215,441), referred to hereafter as Evans, and Phillips (US 3,697,193), and Steinbach (U.S. 1,117,103), as applied to claim 26 above, and further in view of Wirkkala (U.S. 2,978,040).

With regard to claim 31, the combination of Hayashi, Evans, Phillips, and Steinbach discloses the propeller of claim 26 (as set forth above), but is silent about the 
However, Wirkkala, which is in the same field of endeavor of propeller blades with tippets, teaches a propeller blade (Fig. 1) having a blade body (10) with a tippet (25) which extends over the back surface of the blade. Wirkkala further teaches that the thickness of the tippet decreases as the tippet extends from the upper end of the body to the top end of the tippet (see the sharp tips of the tippet 25 in Fig. 2, upper blade, and Fig. 4, lower blade).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the decreased thickness of the tippet of Wirkkala with the propeller blade of the combination of Hayashi, Evans, Phillips, and Steinbach, to yield the predictable result of having a blade and move and propel fluid. 

With regard to claim 32, the combination of Hayashi, Evans, Phillips, Steinbach, and Wirkkala discloses the propeller of claim 31 (as set forth above), and further discloses that for each blade, a radial distance between the rotational axis of the hub and the top end of the tippet is greater at the leading end of the body than at the trailing end of the body (Hayashi, see annotated Fig. 1 and 3. and Col. 2; lines 26-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art. In particular, see the blades with tippets with planar and curved surfaces in US2010/0140417, US5,527,152, US4,560,358, and US3,782,857.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745